DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 03/18/2022. Claims 1-30 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iskander et al. (US 2019/0306925) in view of Kazmi et al. (US 2012/0202487).
Regarding claim 1, Iskander discloses a method of wireless communication, comprising:
 determining, at a user equipment (UE) (UE 101) capable of carrier aggregation (CA), to signal at least one CA combination supported by the UE, the at least one CA combination including a band (the UE informing a base station about the bands combinations that the UE is capable of using for CA purpose [Abstract; 0018; 0113]); and 
signaling, by the UE, the at least one CA combination supported by the UE (UE device transmits information about the configured band combination to a base station  [Fig. 4, step 450; 0056]).
 Further, Iskander discloses that the UE may determine that the band combinations supported by UE (e.g., 2A, 3A; 2A, 12A, etc.) are subset of band combinations that may be summarized by a superset (e.g., 2A, 3A, 12A) as such, UE may describe all of the matched band combinations with a single band combination that is a superset of the matched band combinations and subset of the preferred band combinations  [0063; 0061]. Iskander does not expressly discloses the first band is a superset of the second band.
Kazmi teaches signaling for legacy terminal operation in harmonized bands. More specifically, Kazmi teaches that a legacy UE supporting a legacy band is able to operate in a network which operate using a harmonized or larger frequency band, which is the superset of the UE legacy frequency band [0032]. For example, Fig. 1e shows harmonized or larger frequency band 25, which is superset of band. In addition,  Kazmi teaches the technology disclosed herein is also applicable to carrier aggregation or multi-carrier systems, such as e.g., intra-RAT multi-carrier, inter-RAT multi-carrier system etc. [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Iskander with teaching of Kazmi in order to enable operation and roaming of a wireless mobile terminal supporting a harmonized band and/or a smaller band which is sub-set of or overlaps with harmonized band [0001]. This will lead to lower UE costs….[0008].

Regarding claim 12, Iskander discloses a method of wireless communication, comprising:
 receiving, at a base station, from a user equipment (UE), a signal indicating at least one carrier aggregation (CA) combination supported by the UE, the at least one CA combination including a band (a base station 410 receives about the bands combinations that the UE is capable of using for CA purpose [Abstract; 0018; 0113]), wherein the band is one of: a first band or a second band (the band combinations supported by UE (e.g., 2A, 3A; 2A, 12A, etc.) are subset of band combinations that may be summarized by a superset (e.g., 2A, 3A, 12A) as such, UE may describe all of the matched band combinations with a single band combination that is a superset of the matched band combinations and subset of the preferred band combinations  [0063; 0061]); and 
determine, by the base station, CA combinations including the first band and CA combinations including the second band supported by the UE based on the at least one CA combination (upon receiving the band combinations supported by UE, the base station may allocate a band combination to UE based on the information from UE [0056]. Also, Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]). Iskander does not expressly discloses the first band is a superset of the second band.
Kazmi teaches signaling for legacy terminal operation in harmonized bands. More specifically, Kazmi teaches that a legacy UE supporting a legacy band is able to operate in a network which operate using a harmonized or larger frequency band, which is the superset of the UE legacy frequency band [0032]. For example, Fig. 1e shows harmonized or larger frequency band 25, which is superset of band. In addition,  Kazmi teaches the technology disclosed herein is also applicable to carrier aggregation or multi-carrier systems, such as e.g., intra-RAT multi-carrier, inter-RAT multi-carrier system etc. [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Iskander with teaching of Kazmi in order to enable operation and roaming of a wireless mobile terminal supporting a harmonized band and/or a smaller band which is sub-set of or overlaps with harmonized band [0001]. This will lead to lower UE costs….[0008].

Regarding claim 20, Iskander discloses an apparatus ((Fig. 7; device 700 may be included in a UE or a RAN node [0069]) configured for wireless communication, the apparatus comprising:
 at least one processor (baseband circuity 704 may include one or more baseband processors 704A-D that may be included in modules store in the memory 704G and executed via a Central processing unit 704E [0071]); and 
a memory (memory 704G)coupled to the at least one processor (CPU 704E), wherein the at least one processor is configured to: 
determine, at a user equipment (UE) capable of carrier aggregation (CA), to signal at least one CA combination supported by the UE, the at least one CA combination including a band (the UE informing a base station about the bands combinations that the UE is capable of using for CA purpose [Abstract; 0018; 0113 and Fig.4, step 450])), wherein the band is one of: a first band or a second band, (the UE may determine that the band combinations supported by UE (e.g., 2A, 3A; 2A, 12A, etc.) are subset of band combinations that may be summarized by a superset (e.g., 2A, 3A, 12A) as such, UE may describe all of the matched band combinations with a single band combination that is a superset of the matched band combinations and subset of the preferred band combinations  [0063; 0061]); and
signal, by the UE, the at least one CA combination supported by the UE (UE device transmits information about the configured band combination to a base station  [Fig. 4, step 450; 0056]). Iskander does not expressly discloses the first band is a superset of the second band.
Kazmi teaches signaling for legacy terminal operation in harmonized bands. More specifically, Kazmi teaches that a legacy UE supporting a legacy band is able to operate in a network which operate using a harmonized or larger frequency band, which is the superset of the UE legacy frequency band [0032]. For example, Fig. 1e shows harmonized or larger frequency band 25, which is superset of band. In addition,  Kazmi teaches the technology disclosed herein is also applicable to carrier aggregation or multi-carrier systems, such as e.g., intra-RAT multi-carrier, inter-RAT multi-carrier system etc. [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Iskander with teaching of Kazmi in order to enable operation and roaming of a wireless mobile terminal supporting a harmonized band and/or a smaller band which is sub-set of or overlaps with harmonized band [0001]. This will lead to lower UE costs….[0008].
Regarding claim 27, Iskander discloses an apparatus (Fig. 7; device 700 may be included in a UE or a RAN node [0069]) configured for wireless communication, the apparatus comprising: 
at least one processor (baseband circuity 704 may include one or more baseband processors 704A-D that may be included in modules store in the memory 704G and executed via a Central processing unit 704E [0071]); and 
a memory (memory 704G ) coupled to the at least one processor (CPU 704E), wherein the at least one processor is configured to: 
receive, at a base station, from a user equipment (UE), a signal indicating at least one carrier aggregation (CA) combination supported by the UE, the at least one CA combination including a band (a base station 410 receives about the bands combinations that the UE is capable of using for CA purpose [Abstract; 0018; 0113]), wherein the band is one of: a first band or a second band (the band combinations supported by UE (e.g., 2A, 3A; 2A, 12A, etc.) are subset of band combinations that may be summarized by a superset (e.g., 2A, 3A, 12A) as such, UE may describe all of the matched band combinations with a single band combination that is a superset of the matched band combinations and subset of the preferred band combinations  [0063; 0061]); and 
determine, by the base station, CA combinations including the first band and CA combinations including the second band supported by the UE based on the at least one CA combination (upon receiving the band combinations supported by UE, the base station may allocate a band combination to UE based on the information from UE [0056]. Also, Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]). Iskander does not expressly discloses the first band is a superset of the second band.
Kazmi teaches signaling for legacy terminal operation in harmonized bands. More specifically, Kazmi teaches that a legacy UE supporting a legacy band is able to operate in a network which operate using a harmonized or larger frequency band, which is the superset of the UE legacy frequency band [0032]. For example, Fig. 1e shows harmonized or larger frequency band 25, which is superset of band. In addition,  Kazmi teaches the technology disclosed herein is also applicable to carrier aggregation or multi-carrier systems, such as e.g., intra-RAT multi-carrier, inter-RAT multi-carrier system etc. [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Iskander with teaching of Kazmi in order to enable operation and roaming of a wireless mobile terminal supporting a harmonized band and/or a smaller band which is sub-set of or overlaps with harmonized band [0001]. This will lead to lower UE costs….[0008].

Regarding claims 2 and 21, Iskander discloses further comprising: determining, by the UE, to include in the at least one CA combination, CA combinations including one of the first band or the second band (the UE may determine band combinations that re supported by UE 101 based on the preferred band combinations [Fig. 4: Step 450; 0056, 0061]).

Regarding claims 3 and 22, Iskander discloses wherein: when the UE determines to include in the at least one CA combination the CA combinations including the first band, excluding the CA combinations including the second band from the at least one CA combination; or when the UE determines to include in the at least one CA combination the CA combinations including the second band, excluding the CA combinations including the first band from the at least one CA combination (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]).

Regarding claims 4 and 23, Iskander discloses  wherein: when the signaled at least one CA combination includes the first band combined with another band, the signaled at least one CA combination is used by a network entity to determine a CA combination including the second band combined with the other band; or when the signaled at least one CA combination includes the second band combined with the other band, the signaled at least one CA combination is used by the network entity to determine a CA combination including the first band combined with the other band (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]).

Regarding claims 5 and 24, Iskander discloses further comprising: signaling an interchangeability CA capability that indicates that the first band and the second band are interchangeable in the at least one CA combination, and wherein the signaled at least one CA combination is used by a network entity to determine a CA combination including either the first band or the second band based on the interchangeability CA capability (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]).

Regarding claims 7 and 15, Iskander discloses wherein the at least one CA combination includes all combinations including the band supported by the UE (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]).

Regarding claims 8, 16 and 25, Iskander discloses wherein a set of features supported in the CA combinations including the first band includes at least one additional feature than a set of features supported in the CA combinations including the second band, the set of features supported in the CA combinations including the first band being associated with the first band, and the set of features supported in the CA combinations including the second band being associated with the second band (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057; 0042]).

Regarding claims 10 and 18, Iskander discloses wherein the at least one additional feature is a mandatory feature for the CA combinations including the first band, and wherein the at least one additional feature is excluded from the signaling of the at least one CA combination (in some embodiments, the eNB may determine the band combinations supported by the eNB by applying one or more rules, instructions, etc., [0039]. In addition, Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]).  

Regarding claims 11, 19 and 26, Iskander discloses when the signaled at least one CA combination includes the first band combined with another band, the signaled at least one CA combination is used by a network entity to determine at least one of: a CA combination including the second band combined with the other band; or features supported in the CA combination including the second band combined with the other band (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]).

Regarding claims 13 and 28, Iskander discloses wherein the at least one CA combination: includes the CA combinations including the first band, and excludes the CA combinations including the second band; or includes the CA combinations including the second band and excludes the CA combinations including the first band (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]. The UE may determine that the band combinations supported by UE (e.g., 2A, 3A; 2A, 12A, etc.) are subset of band combinations that may be summarized by a superset (e.g., 2A, 3A, 12A) as such, UE may describe all of the matched band combinations with a single band combination that is a superset of the matched band combinations and subset of the preferred band combinations [0063; 0061]).

Regarding claims 14 and 29-30, Iskander discloses wherein the determining the CA combinations including the first band and the CA combinations including the second band includes:
 determining, when the at least one CA combination includes the first band combined with another band, a CA combination including the second band combined with the other band based on the at least one CA combination; or determining, when the signaled at least one CA combination includes the second band combined with the other band, a CA combination including the first band combined with the other band based on the at least one CA combination (Fig. 3 shows the preferred band combination from eNB 410. Fig. 5 shows band combinations supported by UE 110 based on preferred band combinations from the eNB [0057]. The UE may determine that the band combinations supported by UE (e.g., 2A, 3A; 2A, 12A, etc.) are subset of band combinations that may be summarized by a superset (e.g., 2A, 3A, 12A) as such, UE may describe all of the matched band combinations with a single band combination that is a superset of the matched band combinations and subset of the preferred band combinations [0063; 0061]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        June 17, 2022